DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment dated 06/23/22. The same references used in the nonfinal action dated 04/14/22 are applied again in this final action
The Terminal Disclaimer filed on 06/23/22 is approved and the Double Patenting rejection has been withdrawn
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-3, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McGhee (US 9,604,155 B2) in view of Balass (US 2008/0128261 A1).
Regarding claim 1, McGhee discloses a system (Fig.5 and col.1, lines 12-14) for extracting essential oil from a plant material, the system comprising:
a solvent source container (Fig.5:510) arranged to provide solvent;
a canister (Fig.5:525) that contains the plant material, the canister in fluid communication with the solvent source container (Fig.5:520) and arranged to receive the solvent and produce an extract solution of the solvent and the essential oil extracted from the plant material (col.5, lines 64-67 through col.6, lines 1-57);
an extract container (Fig.5:540) in fluid communication (Fig.5:527) with the canister, the extract container arranged to receive and collect the extract solution from the canister; 
a heating element (Fig.5:545 and 540) thermally coupled with the extract container that is capable of heating the extract container (col.6, lines 25-39) to a distilling temperature, the distilling temperature being at least a boiling point of the solvent, but below a boiling point of the essential oil, thereby separating, in the extract container, the extraction solution at least into a post-extraction portion of the essential oil and at least a post-extraction portion of the solvent; and 
a solvent collection line (Fig.5:530) arranged between the extract container (Fig.5:540) and the solvent source container (Fig.5:510).
McGhee appears silent to disclose using a coolant line that is thermally coupled to the solvent collection line.
Balass discloses a distillation system (Fig.1:100) where a coolant line (Fig.1:122 and 124) is thermally coupled to at least a portion of the solvent collection line (Fig.1:130) for cooling and condensing vapors of the distillate [0045-0047]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Balass coolant line to McGhee solvent collection line in order to cool and condense vapors of the solvent.
Regarding claim 2, McGhee discloses that the solvent collection line (Fig.5:530) is coupled (Fig.5:537 and 539) to the solvent source container (Fig.5:510).
Regarding claim 3, the storage tank (Fig.5:510) in McGhee is capable of holding different types of solvents, including a hydrocarbon solvent.
Regarding claim 11, McGhee discloses the use of electrical pumps (col.6, lines 10-15) where the electrical pumps are capable of being arranged for moving the post-extraction portion of the solvent, the electrical pumps in McGhee are fluidly coupled or couplable to the extract container (Fig.5:540) and the solvent collection line (Fig.5:530).
Regarding claim 12, McGhee discloses the use of electrical pumps (col.6, lines 10-15) that comprises a first pump and a second pump are capable of being arranged to be in series and are further capable of being selective fluid communication with at least two of the solvent source containers (Fig.5:510), the extract container (Fig.5:540), and the cannister (Fig.5:525).
Regarding claim 13, McGhee discloses the use of electrical pumps (col.6, lines 10-15) where the pump is capable of being arranged to be in selective fluid communication with the solvent source container (Fig.5:510), the extract container (Fig.5:540), and the canister (Fig.5:525).
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McGhee (US 9,604,155 B2) in view of Balass (US 2008/0128261 A1) as applied to claim 1, and further in view of Land (US 5,951,825).
The teachings of the combined McGhee reference have been set forth as shown above. 
Regarding claims 4-5 and 7, the combined McGhee system appears silent to disclose the use of a coiled coolant line.
Land discloses a portable distiller that includes a condenser assembly (Fig.3:22) having a condenser coil (Fig.3:26 and col.3, lines 66-67 through col.4, lines 1-3) since such a condenser may be securely stored within a boiler for ease and convenience of transport (col.1, lines 6-8). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Land condenser coil to the combined McGhee system since such a condenser may be securely stored within a boiler for ease and convenience of transport.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McGhee (US 9,604,155 B2) in view of Balass (US 2008/0128261 A1) as applied to claim 1, and further in view of Shirkhan (US 2009/0050548 A1). 
The combined McGhee system appears silent to disclose that the canisters are detachable.
Shirkhan discloses a liquid extraction system [0003] that includes a plurality of detachable quick-connect columns (Fig.1:22 and [0039; 0053-0055]) having columns interfaces (Fig.4B:30 and Fig.7B:70) configured to detachably support the columns and to detachably support a supplemental column in fluid communication with the solvent source container and the extract container. Shirkhan teaches that the quick-connect, replaceable columns are suitable for relatively low and relatively high operating pressure and for various different operating temperatures [0055]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the canisters of the combined McGhee system with Shirkhan detachable canisters in order to provide columns that are suitable for relatively low and relatively high operating pressure and for various different operating temperatures.
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGhee (US 9,604,155 B2) in view of Balass (US 2008/0128261 A1) as applied to claim1, and further in view of Davis (US 2004/0147769 A1).
The teachings of the combined McGhee reference have been set forth as shown above.
Regarding claims 8-10 and 14, the combined McGhee appears silent to disclose the use of a solvent collection container.
Davis discloses an oil extraction apparatus (Fig.1) that includes a solvent extraction container (Fig.1:12 and [0024, 0031, and 0042] in order to provide an extraction apparatus that is economical and simple to operate [0012]. Adding Davis solvent collection container to the combined McGhee apparatus results in a solvent collection container (Fig.1:12) in fluid communication with the extract container (Fig.5:540) and the solvent source container (Fig.5:530 and 510), the solvent collection container arranged to receive the at least post- extraction portion of the solvent (col.6, lines 40-57) and direct (Fig.5:530) the at least portion of the post-extraction solvent to the solvent source container. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Davis solvent collection container to the combined McGhee apparatus in order to provide an extraction apparatus that is economical and simple to operate.

Claims 15, 17-18, 23-25, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2004/0089321 A1) in view of McGhee (US 9,604,155 B2) and further in view of Balass (US 2008/0128261 A1).
Regarding claims 15 and 34, Stone discloses a system for extracting a solute from a source material [0002], the system comprising:
a solvent source (Fig.4:814) container arranged to provide solvent that is capable of including at least a hydrocarbon solvent;
a plurality of canisters (Fig.4:822a-822d) that contain plant material, each of the plurality of canisters being arranged for establishing fluid communication with the solvent source container (Fig.4:814, 836, 844, and 840) and receiving the solvent, thereby producing an extract solution of the solvent and the solute;
an extract container (Fig.4:864) arranged to be in selective or selectively be in fluid communication with each of the plurality of canisters (Fig.4:864 and 858) for receiving and collecting the extract solution from one or more of the plurality of canisters; and
at least one pump (Fig.4:808) that is arranged to be in selective fluid communication with at least the solvent source container (Fig.4:810, 822a, 836 and 814) and the extract container (Fig.4:864).
Stone appears silent to disclose that the extract container includes a heating element and is also silent to disclose using a coolant line that is thermally coupled to the solvent collection line.
McGhee discloses an extraction system (Fig.5:540 and 545) where the extract container (Fig.5:540) includes a heating element (Fig.5:545) thermally coupled with the extract container that is capable of heating the extract container to a distilling temperature, the distilling temperature being at least a boiling point of the solvent, but below a boiling point of the solute, thereby separating, in the extract container, the extraction solution at least into a post-extraction portion of the solute and a post-extraction portion of the solvent. In addition, McGhee further teaches that recapture tank heating/cooling jacket transports the solvent back into the storage tank 510 (col.6, lines 16-57). McGhee goes on to teach a solvent collection line (Fig.5:530) arranged between the extract container (Fig.5:540) and the solvent source container (Fig.5:510). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add McGhee heating/cooling jacket to Stone’s extract container in order to transport the solvent back to the extraction fluid container.
McGhee appears silent to disclose using a coolant line that is thermally coupled to the solvent collection line.
Balass discloses a distillation system (Fig.1:100) where a coolant line (Fig.1:122 and 124) is thermally coupled to at least a portion of the solvent collection line (Fig.1:130) for cooling and condensing vapors of the distillate [0045-0047]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Balass coolant line to the combined Stone solvent collection line in order to cool and condense vapors of the solvent.
Regarding claim 17, Stone discloses plurality of canisters (Fig.4:822a-822d) where each canister has unlabeled input (unlabeled interface between input line 810 and first extractor 822a as shown in Fig.4) and output interfaces (unlabeled interface between output line 832 and first extractor 822a as shown in Fig.4). Stone also teaches input valve (Fig.4:838 and 822d) and output valve (Fig.4:846 and 822d).
Regarding claim 18, Stone appears silent to disclose that the solvent collection line is coupled to the solvent source container.
McGhee discloses that the solvent collection line (Fig.5:530) is coupled (Fig.5:537 and 539) to the solvent source container (Fig.5:510) in order to transport the solvent back to the extraction fluid container (col.6, lines 6-9). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add McGhee heating/cooling jacket to Stone’s extract container in order to transport the solvent back to the extraction fluid container.
Regarding claim 23, Stone appears silent to disclose a pump coupled to the extract container and the solvent collection line.
McGhee discloses the use of electrical pumps (col.6, lines 10-15) where the electrical pumps are capable of being arranged for moving the post-extraction portion of the solvent, the electrical pumps in McGhee are fluidly coupled or couplable to the extract container (Fig.5:540) and the solvent collection line (Fig.5:530) in order to transport the solvent back to the extraction fluid container (col.6, lines 6-9). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add McGhee heating/cooling jacket to Stone’s extract container in order to transport the solvent back to the extraction fluid container.
Regarding claim 24, Stone appears silent to disclose a pump be in selective communication with the solvent source container, the extract container, and the canister.
McGhee discloses the use of electrical pumps (col.6, lines 10-15) where the pump is capable of being arranged to be in selective fluid communication with the solvent source container (Fig.5:510), the extract container (Fig.5:540), and the canister (Fig.5:525) in order to transport the solvent back to the extraction fluid container (col.6, lines 6-9). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add McGhee heating/cooling jacket to Stone’s extract container in order to transport the solvent back to the extraction fluid container.
Regarding claim 25, the combined Stone system appears silent to disclose a coolant pump that is fluidly coupled to the coolant line.
Balass discloses a pump (Fig.2:41, 24, 37, and 38; [0051] for directing a coolant through the coolant line where the coolant pump is fluidly coupled to the coolant line in order to cool and condense vapors [0045]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Balass coolant pump to the combined Stone system in order to cool and condense vapors.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2004/0089321 A1) in view of McGhee (US 9,604,155 B2) and Balass (US 2008/0128261 A1) as applied to claim 15, and further in view of Davis (US 2004/0147769 A1).
The teachings of the combined stone reference have been set forth as shown above.
The combined Stone system appears silent to disclose the use of a solvent collection container.
Davis discloses an oil extraction apparatus (Fig.1) that includes a solvent extraction container (Fig.1:12 and [0024, 0031, and 0042] in order to provide an extraction apparatus that is economical and simple to operate [0012]. Adding Davis solvent collection container to the combined Stone apparatus results in a solvent collection container (Fig.1:12) in fluid communication with the extract container (Fig.5:540) and the solvent source container (Fig.5:530 and 510), the solvent collection container arranged to receive the at least a liquid portion of the post- extraction solvent portion (col.6, lines 40-57) and direct (Fig.5:530) the at least portion of the post-extraction solvent to the solvent source container. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Davis solvent collection container to the combined Stone apparatus in order to provide an extraction apparatus that is economical and simple to operate.
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2004/0089321 A1) in view of McGhee (US 9,604,155 B2) and Balass (US 2008/0128261 A1) as applied to claim 15, and further in view of Land (US 5,951,825).
The teachings of the combined Stone reference have been set forth as shown above. 
Regarding claims 19 and 22, the combined Stone system appears silent to disclose the use of a coiled coolant line.
Land discloses a portable distiller that includes a condenser assembly (Fig.3:22) having a condenser coil (Fig.3:26 and col.3, lines 66-67 through col.4, lines 1-3) since such a condenser may be securely stored within a boiler for ease and convenience of transport (col.1, lines 6-8). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Land condenser coil to the combined Stone system since such a condenser may be securely stored within a boiler for ease and convenience of transport.
Claims 20-21, 26-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2004/0089321 A1) in view of McGhee (US 9,604,155 B2) and Balass (US 2008/0128261 A1) as applied to claim 15, and further in view of Shirkhan (US 2009/0050548 A1). 
The teachings of the combined Stone reference have been set forth as shown above. 
Regarding claims 20-21, 26-29, and 33, the combined Stone system appears silent to disclose that the canisters are detachable.
Shirkhan discloses a liquid extraction system [0003] that includes a plurality of detachable quick-connect columns (Fig.1:22 and [0039; 0053-0055]) having columns interfaces (Fig.4B:30 and Fig.7B:70) configured to detachably support the columns and to detachably support a supplemental column in fluid communication with the solvent source container and the extract container. Shirkhan teaches that the quick-connect, replaceable columns are suitable for relatively low and relatively high operating pressure and for various different operating temperatures [0055]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the canisters of the combined Stone system with Shirkhan detachable canisters in order to provide columns that are suitable for relatively low and relatively high operating pressure and for various different operating temperatures.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2004/0089321 A1) in view of McGhee (US 9,604,155 B2), Balass (US 2008/0128261 A1) and Shirkhan (US 2009/0050548 A1) as applied to claim 26, and further in view of Land (US 5,951,825).
The teachings of the combined Stone reference have been set forth as shown above. 
Regarding claims 30-31, the combined Stone system appears silent to disclose the use of compressible gaskets.
Land discloses a portable distiller that includes compressible, fluid tight gaskets (Fig.3:103, Fig.6:160 and 211, and Fig.9:102) in order to provide seals among the different parts of the distiller (col.6, lines 18-24). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add gaskets to the combined Stone system in order to provide seals among the different parts of the extraction system.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2004/0089321 A1) in view of McGhee (US 9,604,155 B2), Balass (US 2008/0128261 A1) and Shirkhan (US 2009/0050548 A1) as applied to claim 26, and further in view of Hartman (US 5,833,812).
 The teachings of the combined Stone reference have been set forth as shown above. 
The combined Stone system appears silent to disclose the use of an over-center securing lever.
Hartman discloses a distiller (Fig.1) that includes a lever (Fig.2:104; and col.7, lines 51-57) for minimizing the likelihood of contamination (col.7, lines 51-57). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Hartman lever to the combined Stone system in order to minimize the likelihood of contamination.
Response to Arguments
Applicant's arguments filed on 06/23/22 have been fully considered but they are not persuasive. 
On page 13 of the Remarks section, Applicant argues the following: that Applicant is not persuaded since a general motivation for an “economical and simple to operate” system would not lead to a PHOSITA adding components to a system, thereby inherently adding costs and complexity to the McGhee system; and that Applicant has amended the claims to include a solvent collection line thermally coupled to a coolant line, thus rendering the above rejections moot. 
The examiner respectfully disagrees. Adding more known components in the art of extraction might increase the cost in the short run, but decrease the cost considerably in the long run. The examiner further respectfully disagrees that adding components to McGhee extraction system does not make that system complex and more difficult to operate. 
McGhee teaches a solvent collection line and Balass and Land references teach coupling a coolant line to the solvent collection line.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/
Primary Examiner, Art Unit 1798